DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 20, 2022 has been entered.
Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention.
On page 5 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the amendments made to the current set of claims, comparing them to the decision made by PTAB.  Applicant has made amendments targeted at the issues noted by the Examiner and PTAB.  However, the Examiner finds the amendments made to independent Claim 1 to contain new matter that is not supported by the present application.  Thus, Claim 1 has been rejected under 112(a) for introducing new matter.  The Examiner accepts newly added dependent Claim 10.
On pages 5-6, Applicant discusses the previous prior art rejection.  Applicant reiterates that one of ordinary skill would have considered that the half dry method according to gas-liquid phase substitution and the half dry method according to liquid-liquid phase substitution would be carried out in the same region.  Applicant notes that PTAB affirmed Examiner’s position that it was not required to carry out these measurements in the same region of the membrane/filter as claimed in independent Claim 1.   In response, Applicant has amended Claim 1 by adding the measurement conditions to independent Claim 1, stating that the “mean flow pore size” of the two pore size distributions are in “the same region” of the filter.  However, the Examiner has noted that this amendment is not supported in the Specification because it was not ever specified where the pore size distributions were measured in relation to the layer/filter/membrane in the Specification.  Furthermore, the Examiner notes that the term “same region” is also very broad because a “region” could be anywhere on the claimed “layer” or “filter”.  The Examiner finds that the “same region” could be the same layer but in two different locations of said layer, not the same location on the same layer necessarily.   Thus, the Examiner finds that previous secondary reference Dullaert still reads upon the limitations in question regarding the mean flow pore sizes of the two pore size distributions, (See paragraphs [0036], [0037], [0026] & [0027], Dullaert;  Examiner interprets a “same region” of the filter to mean a different location of the same “layer” when measuring the pore size distributions).   Applicant argues that the previous interpretation of Dullaert relied upon at least two different layers of the same filter/membrane.  For the reasons stated above, the Examiner finds that the “same region” may refer to different locations on the same “layer”.  The Examiner finds this argument thus unpersuasive.
The Examiner finds newly found secondary reference Frisk, (US 2016/0001235), as combined with the other previously used references, to read upon newly added dependent Claim 10.   Thus, the Examiner finds Applicant’s remark regarding Dullaert for Claim 10 moot since Frisk discloses this limitation instead.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the newly added limitation “the filter is a single layer”.  There is no support for such a limitation in the instant Specification of the application.  Applicant does not discuss any “layer” of the claimed “filter” or “membrane” at all in the Specification, and does not discuss any range of “layers” included in the “filter” or “membrane” that would include “one” layer or limit solely to “a single” layer.  The Examiner finds this limitation to be new matter since it does not meet the written description requirement and is rejected under 112(a) for doing so.
Claim 1 recites the newly added limitation “the mean flow pore size…are measured in the same region of the filter”.  Again, there is no support for such a limitation in the instant Specification of the application.  Applicant does not discuss in any manner the location of where the “pore size distributions” are even “measured” in relation to the claimed “filter” or “membrane”.  The Examiner does not find that Applicant demonstrates measurement of “the pore size distributions” in a “same region” of the membrane/filter in the Specification.  The Examiner finds this limitation to be new matter since it does not meet the written description requirement and is rejected under 112(a) for doing so.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the filter” twice on lines 3 and 13 of the claim.  It is not clear if this limitation is the same as the “liquid filter” recited on line 1 of the claim, and on line 1 of every subsequent dependent claim, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “the same region” on line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages).
Claims 1 & 5-9 are directed to a substrate for a liquid filter, a device or apparatus type invention group.
Regarding Claims 1, 5, 6, 8 & 9, Ohno discloses a liquid filter formed of a polyolefin microporous membrane, (See paragraph [0021], Ohno), comprising: 
the filter is a single layer, (See paragraph [0047], Ohno; Examiner interprets the substrate to be the layer of the membrane/filter),
a polyolefin microporous membrane, (See paragraph [0021], Ohno), wherein: 
a thickness of the polyolefin microporous membrane is from 4 to 25 μm, (See paragraph [0028], Ohno; Ohno anticipates the claimed range from 7 to 15 μm).
Ohno does not explicitly disclose a mean flow pore size dPP in a first pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 20 nm, 
a mean flow pore size dLLP, in a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to liquid-liquid phase substitution is from 1 nm to 15 nm, or
a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is from 2 nm to 12 nm,
the mean flow pore size distribution in the first pore size distribution and the mean flow pore size dLLP in the second pore size distribution are measured in the same region of the filter.
Dullaert discloses a liquid filter, (See Abstract and paragraph [0001], Dullaert), that has a mean flow pore size dPP in a first pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 20 nm, (See paragraph [0036] and [0037], Dullaert; Dullaert anticipates a mean flow pore size at 0.01 microns (converting to 10 nm) and overlaps/discloses the claimed range up to 20 nm.  Examiner indicates that this first pore size distribution can anticipate at 20 nm), and a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 15 nm, (See paragraphs [0036], [0037], [0026] & [0027], Dullaert;  Examiner interprets a “same region” of the filter to mean a different location of the same “layer”.  Based on paragraph [0036], a second measurement of this location would provide a second pore size distribution with a mean flow pore size range at 0.01 converting to 10 nm and overlapping up to 15 nm.  Examiner indicates that the second pore size distribution can anticipate at 10 nm),
the mean flow pore size distribution in the first pore size distribution and the mean flow pore size dLLP in the second pore size distribution are located in the same region of the filter, (See paragraphs [0036], [0037], [0026] & [0027], Dullaert;  Examiner interprets a “same region” of the filter to mean a different location of the same “layer” when measuring the pore size distributions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of Ohno by incorporating a mean flow pore size dPP in a pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 20 nm and a mean flow pore size dLLP, in a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to gas-liquid phase substitution is from 1 nm to 15 nm and the mean flow pore size distribution in the first pore size distribution and the mean flow pore size dLLP in the second pore size distribution are located in the same region of the filter as in Embodiment 1 of Dullaert so that separation power…is improved and the water flux [permeability] is retained at a high level”, (See paragraph [0026], Dullaert), in order to have “filtration devices…effective at low water pressure”, (See paragraph [0017], Dullaert), as also desired in Ohno, (“making it possible to achieve a high-flow-rate/low-filtration-pressure design, which is desirable as a liquid filter”, paragraph [0029], Ohno).
Modified Ohno does not explicitly disclose that the mean flow pore size dLLP, in the second pore size distribution of the polyolefin microporous membrane is measured according to liquid-liquid phase substitution and is still from 1 nm to 15 nm, and a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is 12 nm or less.
Liquid-Liquid Porometer discloses a mean flow pore size dLLP, in a second pore size distribution of the polyolefin microporous membrane measured by a half dry method according to liquid-liquid phase substitution is from 1 nm to 15 nm, (“A very low difference (10%) is observed between the results of average diameter…This difference is of the same magnitude of common variations encountered for pore sizes measured on several samples from a same membrane”, bottom of page 16 to top of page 17, Liquid-Liquid Porometer;  Applying this result to the second pore size distribution and mean flow pore size of Dullaert, which discloses a mean flow pore size of 10 nm would result in 10 nm ± 1 nm, which overlaps with the claimed second pore size distribution at 9 or 11 nm), and a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is from 2 nm to 12 nm, (Because the mean flow pore size dPP of the first pore size distribution is disclosed at 20 nm as in Dullaert, and the mean flow pore size dLLP of the second pore size distribution is disclosed at 11 nm as calculated by the combination of Dullaert and Liquid-Liquid Porometer above, the difference dPP – dLLP is 20 nm – 11 nm, or 9 nm, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating that the mean flow pore size dLLP, in the second pore size distribution of the polyolefin microporous membrane is measured according to liquid-liquid phase substitution and is still from 1 nm to 15 nm, and a difference (dPP - dLLP) between the mean flow pore size dPP and the mean flow pore size dLLP is 12 nm or less as in Liquid-Liquid Porometer because “gas-liquid porometers…are not suited to measure submicron and nanometric pore size distributions” so using the liquid-liquid porometer “allows the measurement of pore size distribution of most membranes…with pores of 10 to 200 nm”, (See page 15, Liquid-Liquid Porometer).  As a result, “a very low difference…is observed between the results of average diameter” in gas-liquid mode and liquid-liquid mode and “this difference is of the same magnitude of common variations encountered for pore sizes measured on several samples from a same membrane”, (See bottom of page 16 to top of page 17, Liquid-Liquid Porometer), just like the disclosed pore size distributions and the claimed pore size distributions.
Additional Disclosures Included: Claim 5: The liquid filter according to claim 1, wherein the polyolefin microporous membrane has a water permeation efficiency of from 0.10 to 0.40 ml/min/cm2 under a reduced pressure of 90 kPa, (See paragraph [0023], Ohno; The water permeation efficiency disclosed in Ohno significantly overlaps the claimed range from 0.1 to 0.5 ml/min/cm2 when measured at 90 kPa). Claim 6: The liquid filter according to claim 1, wherein a porosity of the polyolefin microporous membrane is from 39% to 70%, (See paragraph [0037], Ohno; Ohno anticipates the claimed range from 46 to 54%).  Claim 8:  The liquid filter according to claim 1, wherein the mean flow pore size dPP is from 5 nm to 20 nm, (See paragraph [0036] and [0037], Dullaert; Dullaert anticipates a mean flow pore size at 0.01 microns (converting to 10 nm) and overlaps/discloses the claimed range up to 20 nm.  Examiner indicates that this first pore size distribution can anticipate at 20 nm).  Claim 9:  The liquid filter according to claim 1, wherein the mean flow pore size dLLP is from 3 nm to 15 nm, (“A very low difference (10%) is observed between the results of average diameter…This difference is of the same magnitude of common variations encountered for pore sizes measured on several samples from a same membrane”, bottom of page 16 to top of page 17, Liquid-Liquid Porometer;  Applying this result to the second pore size distribution and mean flow pore size of Dullaert, which discloses a mean flow pore size of 10 nm would result in 10 nm ± 1 nm, which overlaps with the claimed second pore size distribution at 9 or 11 nm).
Regarding Claim 7, modified Ohno discloses the liquid filter according to claim 6, but does not disclose wherein the porosity of the polyolefin microporous membrane is from 59% to 70%.
Another embodiment of Dullaert (Embodiment 2) discloses wherein the porosity of the polyolefin microporous membrane is from 59% to 70%, (See paragraph [0033]; Dullaert discloses the claimed range from 60% to 70%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating wherein the porosity of the polyolefin microporous membrane is from 59% to 70% as in Embodiment 2 of Dullaert in order to provide a “specific structure of high porosity and small pore size” so that the “membranes can selectively transfer certain chemical species over others”, (See paragraph [0003], Dullaert).  By doing so, it provides “membrane material that has high water flux while retaining high separation power”, (See paragraph [0010], Dullaert).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Yang et al., (“Yang”, US 2007/0080107).
Claim 2 is directed to a polyolefin microporous membrane for a liquid filter, a device or apparatus type invention group.
Regarding Claim 2, modified Ohno discloses the liquid filter according to claim 1, but does not disclose wherein a standard deviation of each of the mean flow pore sizes dLLP in the second pore size distribution and dPP in the first pore size distribution is from 1 nm to 5 nm.
Yang discloses a membrane for a liquid filter, (See Abstract, See paragraph [0058], Yang), wherein a standard deviation of each of the mean flow pore sizes dLLP in the second pore size distribution and dPP in the first pore size distribution is from 1 nm to 5 nm, (See paragraph [0076], Yang; The standard deviation is 2.26 nm, anticipating the claimed range at this value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating wherein a standard deviation of each of the mean flow pore sizes dLPP in the second pore size distribution and dPP in the first pore size distribution is from 1 nm to 5 nm as in Yang in order to obtain “a uniform pore diameter” in order to achieve “high selectivity” in filtration, (See paragraph [0029] & [0082], Yang).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Hayashi et al., (“Hayashi”, US 2015/0079392).
Claim 3 is directed to a liquid filter, a device or apparatus type invention group.
Regarding Claim 3, modified Ohno discloses the liquid filter according to claim 1, but does not disclose wherein a maximum pore size in the pore size distribution of the polyolefin microporous membrane is from 15 nm to 25 nm.
Hayashi discloses a membrane for a liquid filter, (See Abstract and paragraph [0035], Hayashi), wherein a maximum pore size in the pore size distribution of the polyolefin microporous membrane is from 15 nm to 25 nm, (See paragraph [0063], and See paragraph [0030]; The maximum pore size is less than 15 nm different than the mean flow pore size.  Based on the mean flow pore size of Dullaert, which can be 1 nm, the maximum pore size based on Hayashi can be between 15 to 16 nm, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating wherein a maximum pore size in the pore size distribution of the polyolefin microporous membrane is from 15 nm to 25 nm as in Hayashi since “the dimensional accuracy is high, and it is possible to further increase the effect that fine particles can be reliably removed and a high efficiency of removing fine particles is achieved”, (See paragraph [0031], Hayashi). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Funaoka et al., (“Funaoka”, US 6,666,969).
Claim 4 is directed to a polyolefin microporous membrane for a liquid filter, a device or apparatus type invention group.
Regarding Claim 4, modified Ohno discloses the liquid filter according to claim 1, wherein the polyolefin microporous membrane contains polyolefin that is a polyethylene composition containing a high-molecular-weight polyethylene having a weight average molecular weight of from 4,000,000 to 6,000,000, (See paragraph [0044], Ohno; Ohno discloses using a high molecular weight polyethylene with a weight average molecular weight ranging from 350,000 to 4,500,000, anticipating the claimed range from 4,000,000 to 4,500,000), and a low-molecular-weight polyethylene having a weight average molecular weight of from 200,000 to 800.000, (See paragraph [0044], Ohno; Ohno discloses using a lower molecular weight polyethylene with a range of 200,000 to 800,000, anticipating the claimed range fully), but does not disclose a mass ratio of the high-molecular-weight polyethylene- the low-molecular-weight polyethylene of from 50:50 to 80:20.
Funaoka discloses a mass ratio of the high-molecular-weight polyethylene- the low-molecular-weight polyethylene of from 50:50 to 80:20, (See column 2, lines 62-67, Funaoka discloses a ratio of the polyethylene with the higher molecular weight to the polyethylene with the lower molecular weight being from 0.5 to 10, which equates to 1:2 to 10:1, or ~33:66 to ~91:9.  One of ordinary skill can select a value in this disclosed range that reads upon the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid filter of modified Ohno by incorporating a mass ratio of the high-molecular-weight polyethylene- the low-molecular-weight polyethylene of from 50:50 to 80:20 as in Funaoka to avoid “lowered permeability of the microporous membrane produced”, (See column 3, lines 4-8, Funaoka).  By doing so, it produces “a highly permeable membrane”, (See column 8, lines 27-30, Funaoka).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al., (“Ohno”, US 2016/0096152; The earlier publication date of priority document WO 2014/181760 is relied upon in this rejection), in view of Dullaert et al., (“Dullaert”, US 2012/0137885), in further view of Liquid-Liquid Porometer, (“Accurate measuring of membrane pore size distributions”, Filtration+Separation, November/December 2015, 4 total pages), in further view of Frisk, (US 2016/0001235).
Claim 10 is directed to a polyolefin microporous membrane for a liquid filter, a device or apparatus type invention group.
Regarding Claim 10, modified Ohno discloses the liquid filter according to claim 1, but does not explicitly disclose wherein the mean flow pore size dLLP is from 1 nm to 8 nm.
Frisk discloses a polyolefin microporous membrane, (See Abstract, paragraph [0033], Frisk), wherein the mean flow pore size dLLP is from 1 nm to 8 nm, (See paragraph [0069] & [0044], Frisk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the polyolefin microporous membrane of modified Ohno by incorporating wherein the mean flow pore size dLLP is from 1 nm to 8 nm as in Frisk in order to “enable improvements in…the performance” such as “higher flux”, (See paragraph [0006], Frisk), and “having a tighter separation characteristic”, (See paragraph [0093], Frisk).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779